 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES TROTTER,                                     Case No. 1:18-cv-00259-BAM (PC)
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                         FOR EXTENSION OF TIME TO FILE
13           v.                                          SECOND AMENDED COMPLAINT AND
                                                         DENYING, WITHOUT PREJUDICE,
14    WARDEN PFEIFFER, et al.                            PLAINTIFF’S MOTION FOR
                                                         APPOINTMENT OF COUNSEL
15                       Defendants.
                                                         (ECF Nos. 44, 45)
16

17          Plaintiff James Trotter is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court are Plaintiff’s motion for an extension of time to file a second

20   amended complaint and Plaintiff’s motion to appoint counsel, both filed on August 9, 2019. (ECF

21   Nos. 44, 45.)

22   I.     Plaintiff’s Motion for an Extension of Time to File Second Amended Complaint

23          On July 3, 2019, the Court issued a screening order finding that Plaintiff’s first amended

24   complaint fails to comply with Federal Rule of Civil Procedure 8 and fails to state any cognizable

25   claim for relief. (ECF No. 37.) The Court granted Plaintiff thirty days to either file a second

26   amended complaint or a notice of voluntary dismissal. (Id. at 15-16.)

27          On August 9, 2019, Plaintiff filed a motion for an extension of time to file a second amended

28   complaint. (ECF No. 44.) In his motion, Plaintiff asserts that he needs additional time to prepare
                                                         1
 1   and file a second amended complaint because, due to overcrowding and lockdowns, he has very

 2   limited access to the law library.

 3          Having considered the request, the Court finds that Plaintiff has established good cause to

 4   grant an extension of time to file a second amended complaint. Fed. R. Civ. P. 6(b). Therefore,

 5   the Court grants Plaintiff’s motion for an extension of time.

 6   II.    Plaintiff’s Motion for Appointment of Counsel

 7          On August 9, 2019, Plaintiff filed a motion for appointment of counsel. (ECF No. 45.) In

 8   his motion, Plaintiff asserts that, since he is indigent and unable to afford counsel, he is requesting

 9   the appointment of counsel so that his interests “may be protected by the professional assistance

10   required.” (Id.)

11          The Court notes that Plaintiff does not have a constitutional right to appointed counsel in

12   this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require

13   any attorney to represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1), Mallard v. United States

14   District Court for the Southern District of Iowa, 490 U.S. 296, 298 (1989). Nevertheless, in certain

15   exceptional circumstances, the Court may request the voluntary assistance of counsel pursuant to §

16   1915(e)(1). Rand, 113 F.3d at 1525. Without a reasonable method of securing and compensating

17   counsel, the Court will seek volunteer counsel only in the most serious and exceptional cases. In

18   determining whether “exceptional circumstances exist, the district court must evaluate both the

19   likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se

20   in light of the complexity of the legal issues involved.” Id. (internal quotation marks and citations
21   omitted). “Neither of these considerations is dispositive and instead must be viewed together.”

22   Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). The burden of demonstrating exceptional

23   circumstances is on Plaintiff. Id.

24          However, circumstances common to most prisoners, such as lack of legal education, limited

25   law library access, and lack of funds to hire counsel, do not alone establish the exceptional

26   circumstances that would warrant granting a request for voluntary assistance of counsel. Further,
27   having considered the factors under Palmer, the Court finds that Plaintiff has failed to meet his

28   burden of demonstrating exceptional circumstances warranting the appointment of counsel at this
                                                         2
 1   time. Therefore, Plaintiff’s motion for appointment of counsel is denied, without prejudice.

 2   III.      Order

 3             Accordingly, it is HEREBY ORDERED that:

 4             1.      Plaintiff’s motion for an extension of time to file a second amended complaint, (ECF

 5                     No. 44), is GRANTED;

 6             2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file a

 7                     second amended complaint curing the deficiencies identified in the Court’s July 3,

 8                     2019 screening order, or file a notice of voluntary dismissal;

 9             3.      If Plaintiff fails to file a second amended complaint, the Court will recommend to

10                     the District Judge that this action be dismissed for failure to state a claim, failure to

11                     prosecute, and failure to obey a court order; and

12             4.      Plaintiff’s motion for appointment of counsel, (ECF No. 45), is DENIED, without

13                     prejudice.

14
     IT IS SO ORDERED.
15

16          Dated:   August 13, 2019                               /s/ Barbara    A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                           3
